DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21-22 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/28/2019.  It is noted that the application have received the certified copies for JP2019-195672, JP2019/195709, and JP2019-195658.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 10-11, 14-19 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-28 of copending Application No. 17/772,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims are directed to method claims for producing a fiber deposit or film on an object with similar steps:
Claim 1 corresponds to claim 17 and 20 of the copending application.
Claims 2 corresponds to claims 16 and 18 of the copending application.
Claim 3 correspond to claim 19 of the copending application.
Claim 7 corresponds to claims 16 and 17 of the copending application.
Claim 10 corresponds to claims 16-19 of copending application.
Claim 11 corresponds to claim 16-19 of copending application.
Claims 14 and 21 corresponds to claim 23 of copending application.
Claim 15 corresponds to claim 24 of copending application.
Claim 16 corresponds to claim 25 of copending. application.
Claim 17 corresponds to claim 26 of copending application.
Claim 18 corresponds to claim 27 of copending application.
Claim 19 corresponds to claim 28 of copending application.
Claim 22 corresponds to claim 29 of copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In regards to claims 1-3: Note background info as provided by Best (2009/0311587), see [0036] – nonconductive is defined as surface resistivity of greater than 1011 Q/cm2 , wherein, the claimed collection tool is defined as a conductive surface/section).


Claim 5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of copending Application No. 17/772,472 in view of Pall (US 6074869). 
In regards to claims 5 and 12, wherein the fiber collection tool includes a porous material.  
The claims of the present application does not specifically claim of porous material for the fiber collection tool.
However, as seen in the collection tool (collector cylinder 64) of Pall, there is a release coating, see Figs. 6A, 6C, see Col. 17, lines 12-25, and wherein there is teaching of the collector cylinder being porous.
It would have been obvious for one of ordinary skill in the art to modify the collection tool of ‘472 application regarding a porous material as it aids in removal of the material from the collection tool surface.
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-17 of copending Application No. 17/772,472 in view of Joseph (US 5248455). 
In regards to claim 13, wherein a surfactant is present in the fiber collection tool.  
	The claims of the copending application does not specifically state of a surfactant being present.
However, as seen in Joseph, wherein the surfactant is present with the collection, see Col. 5, lines 10-15, “Other materials such as surfactant or binders can be incorporated into the web before, during or after its collection, such as by use of a spray jet. If applied before collection, the material is sprayed on the stream of microfibers, with or without added fibers or particles, traveling to the collection surface.”
It would have been obvious for one of ordinary skill in the art to modify the collection of the ‘472 reference including the use of surfactants present at the collection tool as a known material added to the formed fibers to aid in the production.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivler (US 2020/0263323).
In regards to claim 7, Sivler teaches of a method for producing a fiber deposit, comprising: 
collecting a fiber with a fiber collection tool (see collector 7), the fiber being spun by a user by performing electrospinning using an electrospinning device (see electrospinning apparatus 1); and 
producing a deposit of the fiber on a surface of the fiber collection tool, wherein the fiber collection tool includes a hydrophilic section in at least a portion of the surface thereof (see film of liquid 19 used to obtain hydrophilic-hydrophobic interactions with the extruded fiber, see [0052]).
The hydrophilic section as claimed does not provide specific additional features to differentiate from the teachings of Sivler. 
Sivler does not specifically state of elasticity.
In regards to the claimed “has elasticity along a direction in which the fiber is collected and deposited”, it is noted that it would have been obvious for one of ordinary skill in the art to recognize the film of liquid taught by Sivler as having an “elasticity” particularly in regards to the direction of the fiber collected and deposited.  The surface of the film of a liquid can be seen as being ‘elastic’ regardless of the degree of the “elasticity” feature, and in review of the instant application, it is only mentioned in [0007] without additional specific details to differentiate from the teachings in Sivler.  

Note: The claim only teaches that an electrospinning device is being used by a user, no specific manner of operation.  Further, the features regarding the collection tool are noted, however, in the broadest interpretation of the properties, the Sivler reference appears to encompass such features. 

In regards to claim 8, wherein the hydrophilic section has a water contact angle of from 15 degrees to 90 degrees at 250C, this is a detail regarding the hydrophilic properties in contact with water.  It does not provide further details to further differentiate from the teachings for claim 7 above.  
In regards to claim 9, wherein a water absorption time of the hydrophilic section when 0.1 mL of water is dropped at 25oC is from 0 seconds to 4 hours, this is a detail regarding the hydrophilic properties in contact with water.  It does not provide further details to further differentiate from the teachings for claim 7 above regarding a hydrophilic section of the collector.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivler as applied to claim 7 above, and further in view of Pall (US 6074869).
In regards to claim 12, wherein the fiber collection tool includes a porous material.  
The Sivler reference does not teach the tool includes a porous material.
See in Pall regarding the collector cylinder 64, see Figs. 6A, 6C, see Col. 17, lines 12-25, and wherein the collector cylinder is also porous.  Wherein, the porous material would allow for material to flow through to aid in the release.  Here, this can provide for the film of Sivler to be replenished.
It would have been obvious for one of ordinary skill in the art to modify the collection tool of Sivler regarding a porous material as taught by Pall as it aids in removal of the material from the collection tool surface.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivler as applied to claim 7 above, and further in view of Joseph (US 5248455).
In regards to claim 13, wherein a surfactant is present in the fiber collection tool.  
The prior art of Sivler does not specifically teach of a surfactant in the fiber collection tool.
See in Joseph, wherein the surfactant is present with the collection, see Col. 5, lines 10-15, “Other materials such as surfactant or binders can be incorporated into the web before, during or after its collection, such as by use of a spray jet. If applied before collection, the material is sprayed on the stream of microfibers, with or without added fibers or particles, traveling to the collection surface.”
It would have been obvious for one of ordinary skill in the art to modify the collection of Sivler including the use of surfactants as taught by Joseph present at the collection tool as a known material added to the formed fibers to aid in the production.


Claim(s) 14, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo (US 2013/0122069) in view of Tojo (US 2013/0142852).
In regards to claim 14, Tojo(‘069) teaches of a method for producing, on a surface of an object a film constituted by a fiber deposit, the method comprising: 
collecting, with a fiber collection tool, a fiber spun by a user by performing electrospinning using an electrospinning device (see Fig. 1, see [0009]), and forming a film (or laminate sheet) including a deposit of the fiber (nanofiber) on a surface of the fiber collection tool (see substrate) having the film formed thereon against a surface of an object (see teaching of skin, see[0022-0023, 0062-0064]), and transferring the film onto the surface of the object to form the film including the fiber deposit on the surface of the object (wherein, the laminate sheet is attached to the skin).
Tojo(’069) does not specifically teaching of pressing the fiber collection tool against a surface.

In Tojo(‘852), a base sheet that supports the nanofiber sheet, see [0082-0087], the base sheet allows for disposably release from the laminate sheet that is attached to a skin (or surface of the object).  Wherein, the base sheet of Tojo(‘852) would correspond to the substrate of Tojo’069.  In Tojo(’852), the use of the base sheet to be disposably release from the laminate sheet as it is attached to skin teaches of applying of the sheet against the skin, which inherently suggests of pressing the film (laminate sheet) to the skin (or surface of the object) and that would include the collection tool (the substrate/base sheet).
It would have been obvious for one of ordinary skill in the art to modify the transferring of the film in Tojo(’069) with the pressing of the tool (substrate) against the surface as taught by Tojo(’852) as a known application for direct contact and releasing of the film (laminate sheet) to the surface of the object.

In regards to claim 19, the method further comprising: applying in advance, to the surface of the object, an agent for increasing adhesiveness between the object and the fin, and in this state. pressing the fiber collection tool, having the film formed thereon. against the surface of the object.  
See in Tojo(‘852), [0095] of the application of an agent (primer) to provide to improve adhesion of the film (laminate sheet) to the skin.

In regards to claim 21, similar to method of claim 14 above.

Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo in view of Tojo as applied to claim 14 above, and further in view of Tojo (US 2011/0256397).

In regards to claim 22, wherein the film formed on the surface of the fiber collection tool has a higher adhesiveness to the object than the adhesiveness to the fiber collection tool.
Tojo (US 20110256397) teaching of nanofiber layer 11 to attach to the human skin and base layer 12 is to be stripped off, as it is a releasably laminated to the nanofiber layer 11, see [0023].  Thereby, implying of the adhesion difference with the higher adhesion between the object to the film than adhesiveness of film to the fiber collection tool (or base layer 12).

In regards to claim 19, of note: Tojo (US 2011/0256397), [0031] also teaches of the application of a fluid to provide for adhesion.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo in view of Tojo as applied to claim 14 above, and further in view of Janssen (US 2019/0119830).
In regards to claim 16, wherein the fiber collection tool has, in the surface thereof, one or a plurality of depressions.  
Tojo does not specifically teach of depressions.
Regarding the claimed depressions of the fiber collection tool, this can be also be interpreted as indentations or recesses, and further see Janssen, [0077].  Wherein such features allow to create different fibrous structures.
Wherein, it would have been obvious for one of ordinary skill in the art to modify the collection tool of Tojo in view of Tojo with the depressions as taught by Janssen as it allows for creation of different fibrous structures.

In regards to claim 17, regarding the fiber collection tool having a section of napped fiber, this claimed region would be equivalent to plural projections/recesses located upon the surface.  Wherein, the teaching of Janssen in claim 16 above, can further be interpreted regarding a change in shape of the surface feature, with the plurality of adjacent recesses that would affect and create different fibrous structures.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo in view of Tojo as applied to claim 14 above, and further in view of Pall (US 6074869).
In regards to claim 18, wherein the fiber collection tool has. on the surface thereof an agent having an action of releasing the film.  
See Pall regarding a fiber collection tool (collector cylinder 64) with release coating, see Figs. 6A, 6C, see Col. 17, lines 12-15.  The release coating seen as an agent on the surface for action in releasing the film from the tool surface.
It would have been obvious for one of ordinary skill in the art to modify the collection tool of ‘Tojo in view of Tojo with an agent for aid in release as taught by Pall as it aids in removal of the material from the collection tool surface.

Allowable Subject Matter
Claims 1-6 are allowed over the prior art references.
Claims 10-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach of the claimed method features of claims 1-6 and in claim 10-11 and 15, in particular, of the features regarding the electrospinning process wherein the user holds the electrospinning device with one hand and the electric conductor, or fiber collection tool with the electroconductive section that is in contact with the user.

	The closest prior art reference include:
Sugawara (US 2019/0153623) teaches of electrospinning device that is used by a user in their hand, see Fig. 1.  However, Sugawara does not teach of the additional method features regarding collector/electric conductor/fiber collection tool that is contact with the user.

Ishida (US 2021/0228457) teaches of electrospinning method onto a collection tool, see, Fig. 1.  Wherein, the film is formed upon a substrate, see [0046]. the film formed is applied to the surface of an object, in this case, a skin, see abstract of Ishida. See teaching of application of sheet, [0064-0065], with the peelable substrate.
However, Ishida does not teach of the additional method features regarding collector/electric conductor/fiber collection tool that is contact with the user.

Fukuda (US 2018/0317627) teaches of film forming device of a user holding an electrostatic spraying device 20, see Fig. 1, the spray device is applied directly to the body of the user and does not teach of the additional feature concerning the collector/electric conductor/fiber collection tool.

Tojo (US 2013/0122069) teaches of a method for producing, on a surface of an object a film constituted by a fiber deposit, the method comprising: collecting, with a fiber collection tool, a fiber spun by a user by performing electrospinning using an electrospinning device (see Fig. 1, see [0009]), and forming a film (or laminate sheet) including a deposit of the fiber (nanofiber) on a surface of the fiber collection tool (see substrate) having the film formed thereon against a surface of an object (see teaching of skin, see[0022-0023, 0062-0064]), and transferring the film onto the surface of the object to form the film including the fiber deposit on the surface of the object (wherein, the laminate sheet is attached to the skin).
However, Tojo does not teach of the additional method features regarding collector/electric conductor/fiber collection tool that is contact with the user, nor of the user holding the electrospinning device.

Sivler (US 2020/0263323) teaches of a method for producing a fiber deposit, comprising: collecting a fiber with a fiber collection tool (see collector 7), the fiber being spun by a user by performing electrospinning using an electrospinning device (see electrospinning apparatus 1); and producing a deposit of the fiber on a surface of the fiber collection tool, wherein the fiber collection tool includes a hydrophilic section in at least a portion of the surface thereof (see film of liquid 19 used to obtain hydrophilic-hydrophobic interactions with the extruded fiber, see [0052]).
However, Sivler does not teach of the additional method features regarding collector/electric conductor/fiber collection tool that is contact with the user, nor of the user holding the electrospinning device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744